Citation Nr: 0023839	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-23 645	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to service connection for chronic lymphocytic 
leukemia.

Entitlement to service connection for sick sinus syndrome.



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1990 to May 
1991, including service in the Persian Gulf War in the 
Southwest Asia theater of operations from January 14, 1991, 
to April 6, 1991.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 1990 to May 1991.

2.  On August 24, 2000, the Board received a death 
certificate showing that the veteran died on 
June [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.




		
      J. E. Day
	Member, Board of Veterans' Appeals

 



